United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-2582
                         ___________________________

                           Benigno Hernandez-Cisneros

                              lllllllllllllllllllllPetitioner

                                            v.

          Jefferson B. Sessions, III, Attorney General of the United States1

                             lllllllllllllllllllllRespondent
                                     ____________

                       Petition for Review of an Order of the
                           Board of Immigration Appeals
                                   ____________

                             Submitted: March 3, 2017
                              Filed: March 8, 2017
                                  [Unpublished]
                                 ____________

Before SMITH, BOWMAN, and BENTON, Circuit Judges.
                          ____________

PER CURIAM.




      1
      Jefferson B. Sessions, III has been appointed to serve as Attorney General of
the United States, and is substituted as respondent pursuant to Federal Rule of
Appellate Procedure 43(c)(2).
       Mexican citizen Benigno Hernandez-Cisneros petitions for review of an order
of the Board of Immigration Appeals (BIA). Previously, an immigration judge (IJ)
had granted Hernandez-Cisneros cancellation of removal on discretionary hardship
grounds, and the BIA had issued an order vacating the IJ’s decision and remanding
solely for entry of an order of removal. Hernandez-Cisneros sought to appeal the
resulting order of removal. The BIA treated the appeal as a motion seeking
reconsideration of its prior order, and found that Hernandez-Cisneros had not
identified errors of fact or law establishing a basis to disturb its prior decision.2 After
careful consideration, we conclude that the BIA did not abuse its discretion in
denying Hernandez-Cisneros’s reconsideration request. See Martinez v. Lynch, 785
F.3d 1262, 1264-65 (8th Cir. 2015). The petition is denied. See 8th Cir. R. 47B.
                         ______________________________




      2
        The BIA’s determination that Hernandez-Cisneros failed to submit the
requisite new and material evidence for a motion to reopen is not before us in this
petition for review. See Jenkins v. Winter, 540 F.3d 742, 751 (8th Cir. 2008) (issues
not raised in opening brief are deemed waived).

                                           -2-